131 Ga. App. 698 (1974)
206 S.E.2d 526
BLACK
v.
STURDIVANT.
48929.
Court of Appeals of Georgia.
Argued January 8, 1974.
Decided April 30, 1974.
Darryl R. Vandeford, for appellant.
*699 Edward W. Gadrix, Jr., for appellee.
QUILLIAN, Judge.
In the absence of a certificate of immediate review or unless a case falls within the exceptions contained in Section 1 (a 3) of the Appellate Practice Act (Code Ann. § 6-701 (a 3); Ga. L. 1965, p. 18; 1968, pp. 1072, 1073), in order to be appealable a judgment must be final; that is, "where the cause is no longer pending in the court below." Here, the trial judge declared the case to be in default and rendered judgment against the defendant "with the right in plaintiff to present evidence to the jury as to unliquidated damages which may be involved." No certificate of immediate review was obtained and since it is clear that the case is still pending in the court below the appeal is premature and therefore subject to dismissal.
Appeal dismissed. Bell, C. J., and Clark, J., concur.